11th Court of Appeals
Eastland, Texas
Opinion
 
Javier F. Alfaro
            Appellant 
Vs.                  No. 11-03-00415-CR – Appeal from Scurry County
State of Texas
            Appellee
 
            Javier F. Alfaro has filed in this court a motion to dismiss his appeal.  The motion is signed
by both appellant and his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
March 25, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.